In the United States Court of Federal Claims
                                         No. 21-2232C
                                   (Filed: December 7, 2021)
                                  NOT FOR PUBLICATION
***************************************
MARY TRUDEL,                          *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                                    OPINION AND ORDER
       Plaintiff, proceeding pro se, raises several claims arising from alleged
mistreatment by private parties, New York state officials, and New York state and
local government departments. Compl. (ECF 1). The Court does not have subject-
matter jurisdiction over the types of claims Plaintiff raises. Accordingly, the
complaint is DISMISSED.
        This Court’s subject-matter jurisdiction — its authority to pass judgment on
the cases before it — is limited to specific types of claims against the federal
government, most commonly claims for money as provided by the Tucker Act. See,
e.g., 28 U.S.C. § 1491(a)(1); see also Brown v. United States, 105 F.3d 621, 623 (Fed.
Cir. 1997) (“The Court of Federal Claims is a court of limited jurisdiction.”). Perhaps
confusingly for pro se litigants, it is not a forum for “federal claims” generally. Claims
outside the Court’s jurisdiction must be dismissed. RCFC 12(h)(3).1
        This Court lacks jurisdiction over claims against the parties Plaintiff
identifies. Plaintiff’s claims, again, involve alleged misconduct by New York state
officials, New York state agencies, and private parties. The United States, however,

1 “In determining jurisdiction, a court must accept as true all undisputed facts asserted in the
plaintiff’s complaint and draw all reasonable inferences in favor of the plaintiff.” Trusted Integration,
Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011) (citing Henke v. United States, 60 F.3d 795,
797 (Fed. Cir. 1995)). “Although a pro se plaintiff’s complaint is held to a less stringent standard than
those prepared by counsel … pro se litigants are not excused from meeting jurisdictional
requirements.” Spengler v. United States, 688 F. App’x 917, 920 (Fed. Cir. 2017) (citations omitted)
(citing Hughes v. Rowe, 449 U.S. 5, 9 (1980), and Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378,
1380 (Fed. Cir. 1987)).
is “the only proper defendant for any matter before this [C]ourt[.]” See Stephenson v.
United States, 58 Fed. Cl. 186, 190 (2003) (citing United States v. Sherwood, 312 U.S.
584, 588 (1941)). “This [C]ourt does not have jurisdiction over any claims alleged
against states, localities, state and local government entities, or state and local
government officials and employees[.]” Anderson v. United States, 117 Fed. Cl. 330,
331 (2014) (citing Sherwood, 312 U.S. at 588; Brown, 105 F.3d at 624; and Smith v.
United States, 99 Fed. Cl. 581, 583–84 (2011)). Claims brought in this Court against
the parties Plaintiff identifies must therefore be dismissed.
       For the foregoing reasons, the case is DISMISSED, without prejudice, for lack
of jurisdiction. See Aerolineas Argentinas v. United States, 77 F.3d 1564, 1572 (Fed.
Cir. 1996) (“[I]n the absence of subject matter jurisdiction there can be no preclusive
findings or conclusions on the merits, and dismissal for lack of jurisdiction is without
prejudice.”). Plaintiff’s motion for leave to proceed in forma pauperis (ECF 2) is
GRANTED.
      The Clerk is directed to enter judgment accordingly.


      IT IS SO ORDERED.
                                               s/ Stephen S. Schwartz
                                               STEPHEN S. SCHWARTZ
                                               Judge




                                         -2-